     Case 5:18-cv-01005-JGB-KK Document 167 Filed 06/03/21 Page 1 of 4 Page ID #:4367




1      BRIAN M. BOYNTON
       Acting Assistant Attorney General
2      GUSTAV W. EYLER
       Director
3      Consumer Protection Branch
4      NATALIE N. SANDERS
       ROGER J. GURAL
5      Trial Attorneys
       Consumer Protection Branch
6      U.S. Department of Justice
7      450 5th Street, NW, Suite 6400-South
       Washington, D.C. 20530
8      Telephone: (202) 598-2208
       Facsimile: (202) 514-8742
9      E-mail: Natalie.N.Sanders@usdoj.gov
       Attorneys for Plaintiff
10     UNITED STATES OF AMERICA
11
12                            UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                    EASTERN DIVISION
15
      UNITED STATES OF AMERICA,               No. 5:18-CV-01005-JGB-KKx
16
                 Plaintiff,
17                                            PLAINTIFF’S NOTICE OF RECENT
                        v.                    DECISION
18
   CALIFORNIA STEM CELL
19 TREATMENT CENTER, INC.,                    Trial: May 4 – 13, 2021
   et al.
20
                                              Honorable Jesus G. Bernal
           Defendants.                        United States District Judge
21
22
23
24
25
26
27
28
     Case 5:18-cv-01005-JGB-KK Document 167 Filed 06/03/21 Page 2 of 4 Page ID #:4368




1                                   NOTICE OF RECENT DECISION
2               Plaintiff United States of America respectfully submits this Notice of Recent
3      Decision in connection with United States v. California Stem Cell Treatment Center, Inc.
4      The Court conducted a bench trial in this matter from May 4 through 13, 2021. The
5      parties’ Revised Proposed Findings of Fact and Conclusions of Law are due on June 8,
6      2021, and closing arguments are set for July 9, 2021.
7               The United States Court of Appeals for the Eleventh Circuit recently issued a
8      decision in United States v. U.S. Stem Cell Clinic, No. 19-13276, --- F.3d ---, 2021 WL
9      2213288 (11th Cir. June 2, 2021) that directly addresses certain legal issues pending before
10        this Court, including the interpretation of the “same surgical procedure” exception at 21
11        C.F.R. § 1271.15(b). A true and correct copy of the US Stem Cell Clinic decision is
12        attached hereto as Exhibit A.
13              In US Stem Cell Clinic, the Eleventh Circuit held that the “same surgical procedure”
14        exception “unambiguously does not apply to” defendants’ adipose tissue-derived stromal
15        vascular fraction (SVF) procedure “because the biological material implanted into the
16        patient is not the same as that removed.” United States v. U.S. Stem Cell Clinic, No. 19-
17        13276, --- F.3d ---, 2021 WL 2213288 (11th Cir. June 2, 2021) at *1, *6. The Eleventh
18        Circuit reasoned that “the plain text of the regulation suggests that ‘such HCT/Ps’ must be
19        in the original form (rather than subjected to extensive processing)” whereas defendants’
20        “stromal-vascular fraction solution is the product of an intensive cell isolation process
21        involving enzymatic digestion that goes much farther than simple rinsing or sizing. By
22        the time the stromal-vascular fraction is reinjected, it is no longer ‘such HCT/P’ as the
23        adipose tissue removed from the patient.” Id. at *6.
24              The Eleventh Circuit’s decision affirming the conclusion of the district court in that
25     case1 is the first court of appeals opinion to address this specific issue.
26
27    1
        One of the defendants here, Elliot Lander, M.D., testified as an expert on behalf of the
28     defendants in US Stem Clinic, where he provided many of the same SVF-related opinions
       that both he and Lola Reid, Ph.D., provided in the instant case.
     Case 5:18-cv-01005-JGB-KK Document 167 Filed 06/03/21 Page 3 of 4 Page ID #:4369




1      Dated: June 3, 2021
2                                                Respectfully Submitted,
3                                                BRIAN M. BOYNTON
4                                                Acting Assistant Attorney General
5                                                GUSTAV W. EYLER
6                                                Director
                                                 Consumer Protection Branch
7
                                                 /s/ Natalie N. Sanders
8
                                                 NATALIE N. SANDERS
9                                                ROGER J. GURAL
                                                 Consumer Protection Branch
10                                               U.S. Department of Justice
11                                               450 5th Street, NW, Suite 6400-South
                                                 Washington, D.C. 20530
12                                               Telephone: (202) 598-2208
                                                 Facsimile: (202) 514-8742
13
                                                 E-mail: Natalie.N.Sanders@usdoj.gov
14
                                                 Counsel for United States of America
15     Of Counsel:
16
       DANIEL J. BERRY
17     Acting General Counsel
18     Department of Health and Human
       Services
19
20     PERHAM GORJI
       Deputy Chief Counsel for Litigation
21
22     MICHAEL SHANE
       MICHAEL HELBING
23     Associate Chief Counsel for Enforcement
24     United States Food and Drug
       Administration
25     Office of the Chief Counsel
26     White Oak 31, Room 4554
       10903 New Hampshire Avenue
27     Silver Spring, MD 20993-0002
28     Telephone: 301-796-8593
     Case 5:18-cv-01005-JGB-KK Document 167 Filed 06/03/21 Page 4 of 4 Page ID #:4370




1
2                                  CERTIFICATE OF SERVICE
3            I hereby certify that on this 3rd day of June 2021, I electronically filed a true and
4      correct copy of the foregoing PLAINTIFF’S NOTICE OF RECENT DECISION through
5      the Court’s CM/ECF system, which will send a notice of electronic filing to the following
6      counsel of record listed below:
7
8                                        Celeste M. Brecht
                                         Ramanda R. Luper
9
                                         JONES DAY
10
                                         Matthew M. Gurvitz
11
                                         Thomasina E. Poirot
12                                       Nicole N. King
                                         Witt W. Chang
13
                                         VENABLE LLP
14
15
16
17                                                   /s/ Natalie N. Sanders
                                                     NATALIE N. SANDERS
18
19
20
21
22
23
24
25
26
27
28
